John D. Bennett, S.
The petition for the removal of David Friedman, one of the executors herein, by his coexecutor, the Meadow Brook National Bank, is denied on the ground that one executor is not a proper party to seek removal of his coexecutor under the provisions of the Surrogate’s Court Act (Matter of Braloff, 3 AD 2d 912, affd. 4 N Y 2d 847).
The facts have been alleged herein which would warrant the exercise by the court of its power under section 104 of the Surrogate’s Court Act.
The petition herein is denied, without prejudice to the commencement of removal proceedings or a proceeding to require the posting of a bond by the proper parties.